OFFICE         OF

                   THE ATTORNEY                     ,GENIERAL(

PRICE  DANIEL
ATTORNEYGENERAL
                                 July 1, 1947

       Hon. A. 0. Willman                           oDlnlon No. v-294
       Veterans’ State Service    office
       bina Office Building                             Status o?
                                                    Be: Status    o? Vet-
       Austin 14, Texas                                 erahs’ State
                                                        service-office
                                                        under H.B; ~:18,
                                                        50th Legis;,     es-
                                                        tabllshlllg    a
                                                        Veterans’ Af-
                                                        fairs commls~ion.
       Dear Sir:
                   Your statement     and request    for   an opinion   are
       In part as follows:
              *On June 12, 1947, Governor Beauford Jester
              signed House Bill No. 18, whleh creates a
              Commlsslon of Veterans Affairs.  Thisbill
              was passed In the House with 112 votes and
              In the Senate with 23 votes, making the law
              immediately effeetlve upon the Governor’s
              signature.
              “Seation 11 states In part ‘It Is the ln-
              tent and purpose of this Act that the func-
              tions heretofore  performbed by the State
              Service Office of the State of Texas shall
              be absorbed by the Veterans’ Commlsslon,
              as created herein. 1
              We ‘also quote Section I.2 of the Law: *A&I-
              proprlatlons.    At such time as the funotiona
              and services  now performed by the Veterans’
              State Service Officer,    are takea over and ab-
              sorbed by the Veterans’ Affairs     Commission
              hereby created,   then all unexpended balanoes
              in all funde heretofore    and hereafter  appro-
              priated to the Veterans State Servloe Offlae
              are hereby reappropriated    to the Veterans’
              Affairs   Commission, to be expended in aaaord-
              ante with the prwlsions     of the departaental
Hon. A. 0. Xvillman - Page 2          .(V-294)


         appropriations     bills,     making the appro-
         priation    to the Veterans’ State Service
         Office provided that the Veterans’ Affairs
         Commission shall have the authority to
         change within the total amounts approprla-
         ted herein the designation          of service of-
         ficers    ana assistant      service officers    and
         their reassignment to cOnform with any
         changes In the location         of Veterans Admln-
         lstratlon    regions,     veterans hospitals,     and
         similar establishments,         and be It further
         provided that the assistant          service offl-
         cers designated In the available           approprla-
         tlon may be authorized to handle any and
         all veterans claims as ordered by the Vet-
         erans’ Gommlsslon. *
                ‘QmSlTOR:     Is It possible     to spend
                any amounts In the name of the Vet-
                erans State Service Ofrioe for sala-
                ries, travel,   supplies,   eta.
                “QTJWI’IOB: will It be possible      for
                employees of the present Veterans
                State Service Office to be paid sal-
                aries In the name of the Veterans
                Affairs  ~ommlaslon, and If so, who
                will be the authority responsible
                for signing payrolls,  requisitions,
                etc.”
             House Bill 18 of the 50th Legislature   areated
the Veterans’ Affairs   Commission of the-State  of Texas
and provides for Its membership, duties,    expenses and Dl-
reator.
                  Sections   11 and 12 of said bill     read In part
as   r0ii0ws:

               “Intent.  It Is the Intent and pur-
        pose of the Act that the functions   here-
        tofore performed by the State Service Of-
        fice of the State of Texas shall be ab-
        sorbed by the Veterans’ Affairs   Comm~lon,
        as created herein.
              “Sec. 12. Appropriations.   At such
        time as the run&Ions and seivloes now per-
        ?ormed by the Veterans’ State Service Of-
    Hon. A. 0. Willman - Page 3             (V-294)

.

              ~~flcerare taken over and absorbed by the Vet-
               erans’ Affalrs  Commission hereby created,
               then all unexbendea balances in all funds
              heretofore   and hereafter  appropriated   to the
              Veterahs’ State Service Office are hereby-
              reappropilated   to then Veterans’ Affairs   Com-
              mission . . .”     (Emphasis supplied)
                   It Is clear from the above wordingof     the stat-
    ute that the Legislature     aid not Intend, upon-H. B. 18 be-
    comlzg law, that the Veterans’, State Service Office would
    be lmmedlatelg abolished.      It Is manifest from the laaguage
    of the Act that the Intention was that the Veterans’ State
    Service Office would continue to function until H. B. 18
    could become operative,     at which time the old ageney would
    be absorbed by the new. In the absenoe of any alreot judl-
    cla’l Interpretation    of the language under construotlon,
    the use or the words In their normal sense would seem to
    afford the best guide to the legislative      Intent.   In thla
    regard, Words and Phrases, Vol. 1, p. 166 defines vabeorb*
    as r0li0w8:
              “To join together,    to coalesce,    to unite.
              Hoget in his Thesaurus classifies       the word
              foomblnel as synonyfsous with or belonging
              to the same class as unite;      incorporate;
              amalgamate ; absorb; blend; merge; fuse;
              eentrallze;  melt ,lnto’ one; to put together;
              to lwnp together . . .”
    Using thls Interpretation     as a standard It is obvious that
    the Legislature    meant that the Veterans’ State SeniOe~..Uf-
    floe would continue In existence until,     from a standpoint
    or practicability,    It could be fused with the Veterans’ Af-
    fairs Commlsslon.
                        39 Texas Jurisprudence,       Sec.   69, p. 132,   etatee
    the rule         as follows:
              “In oonstrulng a repealing      clause,  the oourt
              will be governed by the Ordinary rules of
              statutory   Interpretation.     It will endeavor
              to ascertain    and give effect    to the legisla-
              tive latent .*
                        59 Corpus Jurls,   Sec.   568, p. 948 thus
    states,    It:
Hon. A. 0. iYill~n    -,Page   4   (V-224)

                                                                   .

       VThe fundamental rule of construotlon,
       to which all other rules are subordl-
       nate, Is that the court shall,     by all
       alds~avallable,   asoertaln  and glve er-
       feet,   unless It Is In conflict   with
       constitutional   provlalons,   or la lnoon-
       slstent with the organic law of the
       state,   to the Intention-or   purpose of
       the legislature.    . ." '.
             An analogous situation   was presented In an
Instance where the Legislature    -- as It has done on red
peated oocaslons ----passed a law that became operative,
not at the time of the passing of the bill,     but at a
reasonable future date.    In the Texas ease of Chambers
v. Baldwin, 274 s. w. 1011, the court said:
      *The Legislature   Is free to fix In eaoh
      aot the time It shall take effect    and
      may provide that It shall take effect
      In whole,or In part from Its passage,
      approval,  or at a fixed date. . . The
      power to create necessarily   includes the
      power to oreate In whole or In part and
      to take effect   as determined at an lm-
      mediate or deferred t1me.e
This principle was also followed In the Texas case of
Ex Parte Murphy, 11 S.W. 487 where the court said:
       n    . . It was not the legislative    ln-
      t&G that the act should lmedlately
      take effeot,     but that It should become
      operative    only at a time when It would
      not deprive any county In the district
      two terms or court."
              In the light of the foregoing   authorities
It clearly   appears that the Intention   of the Legislature
was to continue the Veterans' State Service Office In
operatlon.as   originally  provided for, and with the same
authority,   until Its functions were *taken over" and "ab-
sorbed" by the Veterans' Affairs    Commlsslo~.
              You are therefore    advised that it Is possible
to spend money In the name of the Veterans'       Servioe Office
for salaries,   travel,  supplies,   etc. as heretofore   done,
and your first   question Is answered In the affirmative.
  Hon. A. 0. Willman - Page 5      (V-894)


                By the same reasoning it Is equally ap]7arent
 that the intended absorption       of the Veterans’ State Ser-
 vice Offloe by the Veterans’ Affairs        Commission contem-
 plates and exjmessly provides for reappropriation          or funds
 so as to pay salaries      of the present Veterans’ State user-’
 vice Employees who shall then be entitled         to compensation.
 In particular,     the designation   that the total balanoe shall
 be turned over without directing       a speolflo   mode of spend-
 ing Is lndloative     of the faot that the new.ponualsslon shall
 have wide discretion      ih uging .lts funds.    It wlll have
 these”balancbs     at Its disposal but will not be bound by
 the specific    allotments under the appropriation       to the Vet-
 erans’ State Service Office.        In other words, at the time
 the Veterans’ Affairs      Commission begins to function;      the
 reappropriated     funds will be handled as If the Legialafure
 had appropriated     the funds to It In the first     instance.
 The new agency Is empowered to make changes and reasslgn-
 merits, but will,    of course, be bound to pay present em-
 ployees for services     rendered under the now exlating       sys-
 tem.


                  The Veterans’ State.Servlce    Office la
          authorized under H. B. 18~, 50th Legis.,      to
          oontlnue,to   function as such with authority
          to make expenditures   in the’nsme of the Vet-
          erans’ State Servloe,. Office,   until It oan be
          “taken over* and wabeorbedW by the Veterans’
          Affairs   Commlsslon.
                                             Yours very truly,
 APPROVED:                             ATTORNEY
                                              GBFlEBBL
                                                     OF TEEM


i!$ihk&                                BY’ 7fLuw
                                           Ro.ert A. Hall
                                           Assistant




 RAH:ff:wb